Citation Nr: 0123331	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  99-08 114	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran has two periods of verified active duty for 
training, from January 23, 1986 to April 25, 1986 and from 
June 8, 1991 to June 22, 1991.

This matter comes the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 RO decision, which denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder (previously identified as a claim for 
PTSD.)  This appeal was previously before the Board and was 
remanded to the RO in August 2000.  The appeal is once again 
before the Board.

The Board notes that in July 2001, during the pendency of 
this appeal, the veteran submitted additional evidence 
directly to the Board for review.  A portion of the veteran's 
evidence pertains to his ankle and knee, which were two 
disability claims previously denied by the Board in August 
2000.  Accordingly, the Board refers this evidence to the RO 
for the appropriate action regarding a claim to reopen.  The 
remaining evidence consists of a letter in support of the 
veteran's claim for entitlement to service for an acquired 
psychiatric disorder.  A previous letter in support of the 
veteran's psychiatric claim, which was written by the same 
individual and is to the same effect, has been currently 
associated with the veteran's claims file.  Inasmuch as the 
additional evidence in support of the veteran's psychiatric 
claim is duplicative of evidence previously submitted and 
considered by the RO, and consistent with the provisions of 
38 C.F.R. § 20.1304(c) (2000), the Board finds that a remand 
of this matter for RO consideration is not warranted in this 
instance.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and the implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

More specifically, this law requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).

The veteran in this case has brought forth competent medical 
evidence indicative of a current adjustment disorder and 
clinical depression.  His post-service medical records 
reflect that he has been treated and diagnosed with an 
adjustment disorder and depressed mood.

Notations from the veteran's March 1999, visit indicated he 
was "very upset" with the way he was treated in the 
National Guard.  According to the veteran, an adverse 
"incident" occurred between him and his Lieutenant during a 
period of active duty for training.  The veteran advised that 
as a result of this "incident," he believed there was much 
anger and retaliation.  The veteran reported that he 
consequently began losing sleep and having other stress 
related symptoms such as depression and irritability, 
appetite loss, etc., during his period of active duty for 
training.  Ultimately, the veteran also believed he was 
subsequently forced out of the National Guard due to this 
incident.  The examiner's assessment at this time was that 
the veteran had clinical depression.

In March 1999, Mrs. L.V. submitted a written statement on 
behalf of the veteran wherein she indicated she was a nurse 
who had treated the veteran in the fall of 1996 for high 
blood pressure.  She indicated that she had noticed that the 
veteran's blood pressure was getting extremely high.  She 
further advised that the reasons which were given for his 
problems were due to military conflicts.

In April 1999, the veteran underwent a psychiatric 
assessment.  At this time, he reported a psychiatric history 
of having attempted suicide 13 years ago with a knife 
however, he received no psychiatric treatment.  In 1986, he 
indicated that he was not doing well in college due to a 
learning disability.  Consequently, this made him feel 
embarrassed, burdened, and like the "world was closing in."  
A mental status examination described the veteran's mood as 
angry and tense.  It was noted the veteran had a poor 
appetite, decreased sex drive and a low energy level.  He 
expressed concern regarding his inability to feel in control.  
Clinical Diagnosis indicated the veteran had adjustment 
disorder of adult life with depressed mood.

A review of the medical reports and evaluation currently of 
record does not indicate that the examiners had the benefit 
of the veteran's complete medical records, including those 
pertinent to his periods of active duty for training.

Thus, based on the veteran's above-referenced statements in 
conjunction medical evidence indicating diagnoses of an 
adjustment disorder and depressed mood, VA's duty to assist 
has been triggered.  In this regard, a VA examination is 
subsequently necessary in order to obtain sufficient medical 
evidence for VA to make a determination on the veteran's 
claim.  See Falzone v. Brown, 8 Vet.App. 398, 404-04 (1995); 
Harvey v. Brown, 6 Vet.App. 390, 393 (1994); Moray v. Brown, 
5 Vet. App. 211, 214 (1993).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims folder all relevant 
outstanding post-service records of the 
veteran's treatment for a psychiatric 
disorder, to include an adjustment 
disorder and depressed mood, form any 
other facility or source identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, if any, the RO should 
schedule the veteran to undergo a 
comprehensive VA psychiatric examination 
to determine the nature, severity, and 
etiology of any psychiatric disability he 
may have, particularly including an 
adjustment disorder and depressed mood.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner must have 
an opportunity to review the entire 
claims folder, to include the veteran's 
service medical records, the post-service 
evidence of record, and a copy of this 
remand.

After reviewing the available medical 
records and examining the veteran, the 
examiner should respond to the following 
questions:  Does the veteran have a 
psychiatric disability, to specifically 
include an adjustment disorder?  If the 
answer is yes, the examiner should also 
indicate whether is at least as likely as 
not that such disability is etiologically 
related to either (or both) of the 
veteran's periods of active duty for 
training.  In offering this opinion, the 
examiner should specifically comment on 
the April 1999 psychiatric assessment.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  If the 
examiner determines that it is not 
feasible to respond to any of the above 
questions, the examiner should explain 
why it is not feasible to respond.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures set forth at 38 
U.S.C.A §§ 5102, 5103, 5103A and 5107 
(West Supp. 2001) and the implementing 
regulations at 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159) are fully complied with 
and satisfied.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

